TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 23, 2014



                                       NO. 03-12-00709-CV


                                 Kirk Brand Coburn, Appellant

                                                  v.

                                    Janet Moreland, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
           AFFIRMED IN PART; VACATED AND DISMISSED IN PART --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the trial court judgment signed on October 17, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that the part of the appeal challenging the

trial court’s modification of Coburn’s possession and access to E.C. and P.C. is moot; therefore,

that portion of the trial court’s judgment is vacated and the appeal is dismissed as moot as to that

issue. With regard to the remaining issues on appeal, the Court holds that there is no reversible

error; accordingly, the Court affirms the trial court’s judgment in all other respects.             The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.